



Exhibit 10.2






American Equity Investment Life Holding Company
Attn: Chief Executive Officer and President
6000 Westown Parkway
West Des Moines, IA 50266


Dear Mr. Matovina,


I hereby agree to the cancellation of the award of restricted stock granted to
me by American Equity Investment Life Holding Company (the “Company”) on
February 24, 2015 and the termination of the Restricted Stock Award Agreement
with respect to Common Stock of the Company by and between me and the Company
dated as of such date.


Sincerely,






 
 
 
 
 
 
Name:
 
 
Date:
 
 
 
 
 





 
Agreed and Acknowledged:
 
 
 
 
American Equity Investment Life Holding Company
 
 
 
 
 
 
 
 
 
 
Name:
John M. Matovina
 
Title:
Chief Executive Officer and President
 
 
 






